Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,435,137 to Terauchi in view of US Patent Publication 2003/0133818 to Quesada et al (Quesada).
In Reference to Claims 1-3, 5, 6, 9 and 10

a shim (Fig. 1, annotated by the examiner) for adjusting an axial-direction clearance between the fixed and orbiting scrolls is sandwiched between the first housing and the flange of the fixed scroll.
Terauchi does not teach a recessed portion.
Quesada teaches at least one of the flange of the fixed scroll (Fig. 2, 64) and the first housing has a recessed portion (Fig. 2, 93) formed therein which permits the fixed scroll to be displaced in an axial direction toward the orbiting scroll due to a pressure difference acting on opposite surfaces of the base plate of the fixed scroll.
the recessed portion (Fig. 2, 93) formed in the flange of the fixed scroll includes an annular recessed groove facing an inner peripheral end portion of the first housing (As showed in Fig. 2).
the recessed portion formed in the first housing (As disclosed in Paragraph 29) includes an annular recessed groove or a chamfer positioned in the inner peripheral end portion of the first housing.
the recessed portion formed in the first housing (As disclosed in Paragraph 29) includes an annular recessed groove or a chamfer positioned in the inner peripheral end portion of the first housing.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Terauchi to incorporate teachings from Quesada.  Doing so, would result in the recessed portion on the fixed scroll base plate being formed in the fixed scroll on the Terauchi, since Quesada teaches a method of easy assembly of a scroll compressor (Paragraph 29).

    PNG
    media_image1.png
    570
    733
    media_image1.png
    Greyscale

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terauchi and Quesada as applied to claim 2 above, and further in view of US Patent Publication 2013294951 to Ishikawa.
In Reference to Claim 7
Terauchi discloses the scroll compressor having the first housing connected to the second housing by bolts and nuts.
The combination of Terauchi and Quesada does not teach the boss.
Ishikawa teaches a boss (As showed in Fig. 1), into which a shaft portion of a bolt (Fig. 1, 6) for fastening the first and second housings is screwed from the second housing side, is formed on an outer peripheral 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Terauchi and Quesada as applied to Claim 2 to incorporate teachings from Ishikawa.  Doing so, would result in the boss portion being formed in the housing flange portion for securing two housing components, since Ishikawa teaches a method of reducing required components, the lock nut will be replaced by the boss section.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terauchi and Quesada as applied to claim 3 above, and further in view of Ishikawa.
In Reference to Claim 8
Terauchi discloses the scroll compressor having the first housing connected to the second housing by bolts and nuts.
The combination of Terauchi and Quesada does not teach the boss.
Ishikawa teaches a boss (As showed in Fig. 1), into which a shaft portion of a bolt (Fig. 1, 6) for fastening the first and second housings is screwed from the second housing side, is formed on an outer peripheral surface of the first housing, and at least a part of the tip portion side of the bolt in the boss is formed to be thin
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Terauchi and Quesada as applied to Claim 3 to incorporate teachings from Ishikawa.  Doing so, would result in the boss portion being formed in the housing flange portion for securing two housing components, since Ishikawa teaches a method of reducing required components, the lock nut will be replaced by the boss section.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Terauchi and Quesada as applied to claim 1 above, and further in view of Ishikawa.

Terauchi discloses the scroll compressor having the first housing connected to the second housing by bolts and nuts.
a shim (Fig. 1, annotated by the examiner) for adjusting an axial-direction clearance between the fixed and orbiting scrolls is sandwiched between the first housing and the flange of the fixed scroll.
The combination of Terauchi and Quesada does not teach the boss.
Ishikawa teaches a boss (As showed in Fig. 1), into which a shaft portion of a bolt (Fig. 1, 6) for fastening the first and second housings is screwed from the second housing side, is formed on an outer peripheral surface of the first housing, and at least a part of the tip portion side of the bolt in the boss is formed to be thin
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Terauchi and Quesada as applied to Claim 4 to incorporate teachings from Ishikawa.  Doing so, would result in the boss portion being formed in the housing flange portion for securing two housing components, since Ishikawa teaches a method of reducing required components, the lock nut will be replaced by the boss section.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/9/2021